 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY BRYAN BROOKS,                               No. 2:17-cv-1430-TLN-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    BANK OF AMERICA,
15                        Defendant.
16

17           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

18   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

19   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

20           Determining that plaintiff may proceed in forma pauperis does not complete the required

21   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

22   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

23   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

24   below, plaintiff’s complaint fails to state a claim and must be dismissed.

25           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

26   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 2   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 3   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 4   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 5   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 6   relief above the speculative level on the assumption that all of the complaint’s allegations are
 7   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 8   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 9   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
10           Under this standard, the court must accept as true the allegations of the complaint in
11   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
12   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
13   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
14   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
15   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
16   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
17   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
18           Plaintiff’s complaint alleges that defendant Bank of America closed his business checking
19   and savings accounts without prior notification. ECF No. 1 at 5. When plaintiff contacted
20   defendant’s risk department, he learned that a fraudulent check in the amount of $19,873 had
21   been deposited into his business checking account at an Atlanta, Georgia branch. Id. Plaintiff
22   claims that a representative from the risk department wrongly accused him of personally
23   depositing the fraudulent check. Id. However, plaintiff claims that he could not have deposited
24   the fraudulent check because he was at work at the time it was deposited. Id. Plaintiff concludes
25   that the defendant violated his Fourteenth Amendment rights by providing “no fair procedural
26   process before [it] closed plaintiff’s business checking/savings” accounts and failing to return the
27   funds that were in those accounts. Id. at 4.
28   /////
                                                          2
 1           These allegations suggest an attempt to assert a procedural due process claim under 42
 2   U.S.C. § 1983. But such a claim necessarily fails. To state a claim for violation of a
 3   constitutional right under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a right secured by the
 4   Constitution or laws of the United States was violated, and (2) that the alleged violation was
 5   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48
 6   (1988). “‘Section 1983 excludes from its reach merely private conduct, no matter how
 7   discriminatory or wrong.’” Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 835 (9th
 8   Cir. 1999) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)); see also Apao v.
 9   Bank of New York, 324 F.3d 1091, 1093 (9th Cir. 2003) (Fourteenth Amendment “shields citizens
10   from unlawful governmental action, but does not affect conduct by private entities.”). Here,
11   plaintiff fails to allege that defendant is a state actor or was otherwise acting under color of state
12   law. Accordingly, he fails to state a procedural due process claim.
13           It is unclear how plaintiff might otherwise state a claim against this defendant that would
14   be cognizable in federal court, either as a claim arising under federal question jurisdiction or as a
15   state law claim properly before this court based on diversity jurisdiction. Plaintiff is granted
16   leave to file an amended complaint. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en
17   banc) (district courts must afford pro se litigants an opportunity to amend to correct any
18   deficiency in their complaints). Such a complaint must allege a cognizable legal theory against a
19   proper defendant and sufficient facts in support of that cognizable legal theory. The amended
20   complaint shall clearly set forth the allegations against each defendant and shall specify a basis
21   for this court’s subject matter jurisdiction. Any amended complaint shall plead plaintiff’s claims
22   in “numbered paragraphs, each limited as far as practicable to a single set of circumstances,” as
23   required by Federal Rule of Civil Procedure 10(b), and shall be in double-spaced text on paper
24   that bears line numbers in the left margin, as required by Eastern District of California Local
25   Rules 130(b) and 130(c). Any amended complaint shall also use clear headings to delineate each
26   claim alleged and against which defendant or defendants the claim is alleged, as required by Rule
27   10(b), and must plead clear facts that support each claim under each header.
28   /////
                                                         3
 1          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
 2   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
 3   complete in itself. This is because, as a general rule, an amended complaint supersedes the
 4   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
 5   plaintiff files an amended complaint, the original no longer serves any function in the case.
 6   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
 7   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
 8   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 9   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
10   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
11   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
12          Accordingly, IT IS ORDERED that:
13          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
14          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
15          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
16   complaint. The amended complaint must bear the docket number assigned to this case and must
17   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
18   accordance with this order will result in a recommendation this action be dismissed.
19   DATED: November 7, 2018.
20

21

22

23

24

25

26

27

28
                                                        4
